PER CURIAM.
Norman Moss appeals the Office of Personnel Management’s (“OPM”) determination that he is unsuitable for federal employment. Because the board’s decision affirming OPM’s action is both supported by substantial evidence and in accordance with the applicable law, we affirm. The board’s decision is reviewed pursuant to 5 U.S.C. § 7703(c). See Jones v. Dept. of Transp., 295 F.3d 1298, 1304 (Fed.Cir.2002).
Moss was deemed unsuitable for federal employment based on 5 C.F.R. § 731.202(b)(l)-(3). Three instances of misconduct support this determination. First, OPM, and later the board, found that Moss misrepresented his employment history by inaccurately stating that he had never been fired. Second, Moss was arrested for and pled guilty to charges of spousal abuse. Third, Moss failed to disclose that his criminal case was ongoing at the time of his application.
The board, which is in a superior position to make credibility determinations, found that Moss was not trustworthy. See Griessenauer v. Dept. of Energy, 754 F.2d 361, 364 (Fed.Cir.1985). The board also found that Moss’ previous employers, who testified that Moss had been fired for cause, were credible, and that the weight of the remaining evidence, which included police reports and Moss’ numerous false employment applications, supported OPM’s determination.